DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 10, and 16 were amended. Claims 1-20 are pending.
Applicant’s amendment overcomes the previous grounds of rejection of claims 1-20 under 35 USC 101. 
Claims 1-20 are rejected under 35 USC 112(b).
The grounds of rejection of claims 1-20 under 35 USC 103 presented in the office action dated 09/03/2020 is maintained. See response to arguments.

Response to Arguments
35 USC 101
Applicant’s arguments filed 01/05/2021 regarding the rejection under 35 USC 101 have been fully considered and are persuasive. In particular, the claims appear to be directed to an improvement in leak forecasting and correction. 

	35 USC 103
	Applicant’s arguments filed 01/05/2021 regarding the rejection under 35 USC 103 have been fully considered, but are not persuasive. As Examiner understands the argument, Applicant argues, see especially pages 13-17, that H. Zhang fails to teach “for each station of a subsystem,” because H. Zhang generates one model for monitoring the entire oil pipeline network whereas the claim requires a separate model generation for each pipeline (see page 15). Examiner respectfully disagrees. [0061-0064] describes determining a model for each station. If the operation is different from a normal operating condition, further processing is performed. This is clear from considering, e.g., Figure 4A, second step where it is indicated that this is performed for each segment. The segments correspond to different 
	
	Applicant further argues that the other cited references fail to resolve the deficiencies of the H. Zhang reference; however, these arguments are moot as H. Zhang teaches the subject matter for which it is relied upon.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "major" in claims 1, 10, and 16 is a relative term which renders the claim indefinite.  The term "major" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, “major damage” is being interpreted as “.
Dependent claims 2-9, 11-15, and 17-20 are rejected with the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 8-11, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “H. Zhang” (US 2015/0308919 A1) in view of “Arima” (US 2005/0011252 A1), further in view of “K. Zhang” (US 2017/0235626 A1).

	Regarding claim 1, H. Zhang teaches
	A computer implemented method for forecasting leaks in a fluid- delivery pipeline network, the method comprising: (abstract, method for monitoring leakage of oil pipeline networks)
identifying a subsystem of the pipeline network, the subsystem comprising a plurality of stations that are topologically connected; (par. 0019-0020, a monitoring method adopting an 
…temporal sensor measurements of different stations that are directly connected to each other,… different temporal series of sensor measurements from each of the stations of the subsystem, …an upstream station of the subsystem and a downstream station of the subsystem that is directly connected to the upstream station; (para. 0064 describes considering data for adjacent monitoring stations (i.e. stations that are directly connected to teach other. para. 0018 and 0073 indicate that the data analyzed is sensor data taken upstream and downstream from other sensor data.)
…for each of the stations in the subsystem implement the steps of:  generating a temporal causal dependency model for a first control variable of the plurality of variables at a particular station in the subsystem based on the different temporal series of measurement data of a second variable of the plurality of variables at the particular station, and the temporal delay characteristics of the different temporal series of measurement data of the second variable at the stations directly connected to the particular station; (par. 0018, conducting training to obtain a nonlinear model, and obtaining the location of an actual leakage point; par. 0028, determining the actual time difference between the pressure waves generated by the leakage point arriving at the upstream sensor and the downstream sensor; par. 0041, 0061-0064 describe performing system monitoring by determining whether the difference between inlet flow rate and outlet flow rate exceeds a threshold. This occurs prior to a particular potential leakage point being identified. That is, Step 4 is applied to the whole network. The difference is a difference between inlet and outlet for a section of pipe, so must correspond to an outlet (i.e., a downstream station, which is to say, a station in the subsystem considered in the mapping). See also figs. 4A-4C for an overview of the system. The point which is being mapped to monitoring each station corresponds to the decision diamond “Judge…”. Notably, this occurs before the pipeline network area is identified as a potential leakage point and is given priority.);
automatically calculating a normal operating value of the first control variable at the particular station by applying a learning algorithm to train the temporal causal dependency model associated with the particular station over a first training period comprising one or more different temporal series of measurement data made under normal operating conditions without any leak event operating conditions; and ([0061-0064] describes performing the calculation of the average described at [0063]. This is understood to correspond to training the model (i.e., determining the parameters of the model based on updated information) The historical information used to perform this calculation is described at [0062]. Notably, this occurs before the pipeline network area is identified as a potential leakage point and is given priority.)
providing an alert to trigger a correction of the leak event to prevent major damage to the pipeline network. (Abstract indicates that H. Zhang is directed to methods and systems for monitoring a pipeline network and that leakages may be perfectly and accurately alarmed upon detection. An alarm is an alert. Note also the display step at the very end shown in Figure 4C. [0005] indicates that the method may be advantageous in preventing further expansion of a leakage incident. A leak expansion is damage to the pipeline network.)
H. Zhang does not appear to explicitly teach 
generating a causality graph based on a determination of causality between temporal sensor measurements of different stations that are directly connected to each other, the causality graph being generated using different temporal series of sensor measurements from each of the stations of the subsystem, the causality graph indicating causal relationship between at least an upstream station of the subsystem and a downstream station of the subsystem that is directly connected to the upstream station; 
computing temporal delay characteristics using the different temporal series of measurement data from each of the stations of the subsystem to identify temporal connectivity of stations of the subsystem; and 
… automatically calculating deviations between current measured values of the first control variable at the particular station and the normal operating value of the first control variable at the particular station over the first training period; 
determining a threshold deviation of the first control variable that indicates a leak event by calculating the deviations of the first control variable for a second training period comprising a different temporal series of measurement data made under both normal operating conditions and leak event operating conditions.  
However, Arima teaches
automatically calculating deviations between current measured values of the first control variable at the particular station and the normal operating value of the first control variable at the particular station over the first training period; determining a threshold deviation of the first control variable that indicates a leak event by calculating the deviations of the first control variable for a second training period comprising a different temporal series of measurement data made under both normal operating conditions and leak event operating conditions. (Arima discloses a pressure measuring method and device that uses a pressure sensor connected to a pipe for measuring the pressure of the pipe (abstract; par. 0020).  Arima teaches leakage can be judged after completing measurement of the pressure change amount in a leakage inspection; therefore, by using the value of the pressure change amount that measured the influences of the temperature change before the leakage inspection, predicting the pressure change amount in the leakage inspection after pressurization (calculate the change amount in case there is no leakage, and the change amount within the limits of what is allowed as a measurement deviation against the change amount), and comparing the predicted value with the actually-measured pressure change amount after pressurization, the judgement of leakage is possible at any time in the leakage inspection (par. 0132). )
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify H. Zhang’s method of predicting leaks to include Arima’s teaching of calculating deviations between measured values and operating values over a period of time because when measured values deviate from normal operating values, an irregular operation can be determined and a warning can be issued to alert a user when irregular conditions arise.
The combination of H. Zhang and Arima does not appear to explicitly teach, but K. Zhang teaches
generating a causality graph based on a determination of causality between temporal sensor measurements of different stations that are directly connected to each other, the causality graph being generated using different temporal series of sensor measurements from each of the stations of the subsystem, the causality graph indicating causal relationship between at least an upstream station of the subsystem and a downstream station of the subsystem that is directly connected to the upstream station;  (H. Zhang teaches the monitoring stations and the relationship between them as described above. K. Zhang is directed to detecting anomalies in a system by building a causality graph describing a relationship between components during a normal period and detecting anomalies by examining patterns (abstract). Para. 0019 describes the input to the system which includes measurements from a variety of locations, including a time stamp (i.e., i tis temporal data). Para. 0021 describes determining causal relationships between multiple events. At para. 0024, the causation is summarized using a causality graph.)
computing temporal delay characteristics using the different temporal series of measurement data from each of the stations of the subsystem to identify temporal connectivity of stations of the subsystem; and (Para. 0018 describes using a tunable time lag. Para. 0021, equation (3) shows the summation being over a time interval with lower bound t-Delta t. That is, the data considered in the summation is lagged data. This lagged data is understood to be temporal delay characteristics.)
The combination of H. Zhang and Arima and K. Zhang are analogous art because H. Zhang and Arima are directed to detecting a particular type of anomaly (i.e. a leak) and H. Zhang is directed to a method for  detecting anomalies.
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the teaching of H. Zhang and Arima to use a causal graph as taught by K Zhang because the method taught by K. Zhang provides for anomaly and failure detecting in large systems, allowing the system operators to maintain the system more efficiently and reducing economic losses resulting from shutdowns or disruptions.
	
	Regarding claims 2, the rejection of claim 1 is incorporated herein. Furthermore, H. Zhang teaches
	wherein the different temporal series of measurement data of a second variable of the plurality of variables at the particular station are current values of the sensor measurements.  (H. Zhang: par. 0041-0042, monitoring leakage of oil pipeline networks; analyzing collected data within a time 

	Regarding claim 3, the rejection of claim 1 is incorporated herein. The combination of H. Zhang and Arima teaches using data for adjacent monitoring stations, but does not appear to explicitly teach using lagged values of the measurements; however, K. Zhang teaches
	wherein the temporal delay characteristics of the different temporal series of measurement data of the second variable at the stations directly connected to the particular station in are lagged values of the sensor measurements.  (Para. 0018 describes using a tunable time lag. Para. 0021, equation (3) shows the summation being over a time interval with lower bound t-Delta t. That is, the data considered in the summation is lagged data. This lagged data is understood to be temporal delay characteristics.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

 	Regarding claim 5, the rejection of claim 1 is incorporated herein. Furthermore, H. Zhang teaches
	further comprising applying the learning algorithm for ranking the temporal series of -3-Application Serial No. 15/134,868Docket No. UTOP-005 1.US01 measurement data of the plurality of variables for generating the temporal causal dependency model for the first control variable.  (H. Zhang: par. 0041-0042, monitoring leakage of oil pipeline networks; analyzing collected data within a time period; par. 0053, a model is built using the generalized regression neural network, thereby a response can be made and a leakage point can be located accurately in a short time).
	
	Regarding claim 8, the rejection of claim 1 is incorporated herein. The combination of H. Zhang and Arima does not appear to explicitly teach, but K. Zhang teaches
	wherein the learning algorithm is a Lasso model.  (Para. 0016-0017 describe using the LASSO for estimating causality relations and detecting anomalies.)


	Regarding claim 9, the rejection of claim 1 is incorporated herein. Furthermore, H. Zhang teaches
	further comprising generating the temporal causal dependency model for the first control variable of the plurality of control variables at the particular station in the subsystem, (H. Zhang: par. 0041-0042, monitoring leakage of oil pipeline networks; analyzing collected data within a time period; par. 0053, a model is built using the generalized regression neural network, thereby a response can be made and a leakage point can be located accurately in a short time)
	The combination of H. Zhang and Arima does not appear to explicitly teach, but K. Zhang teaches
based on the different temporal series of measurement data of a plurality of variables at the particular station, and temporal delay characteristics of the different temporal series of measurement data of the plurality of variables at the stations directly connected to the particular station. (H. Zhang teaches the monitoring stations and the relationship between them as described above. K. Zhang is directed to detecting anomalies in a system by building a causality graph describing a relationship between components during a normal period and detecting anomalies by examining patterns (abstract). Para. 0019 describes the input to the system which includes measurements from a variety of locations, including a time stamp (i.e., it is temporal data). Para. 0021 describes determining causal relationships between multiple events. At para. 0024, the causation is summarized using a causality graph. Para. 0018 describes using a tunable time lag. Para. 0021, equation (3) shows the summation being over a time interval with lower bound t-Delta t. That is, the data considered in the summation is lagged data. This lagged data is understood to be temporal delay characteristics.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.	

	Claim 10 is substantially similar to claim 1 and is rejected with the same rationale in view of H. Zhang teaching a system including a computer at para 0009, understood to include a processor and memory. See also [0040] of K. Zhang.
	
	Regarding claim 11, the rejection of claims 2, 3, and 10 is incorporated herein. Claim 11 is substantially similar to claims 2 and 3 and is rejected with the same rationale.

	Regarding claim 15, the rejection of claims 9 and 10 is incorporated herein. Claim 15 recites substantially similar subject matter to claim 9 and is rejected with the same rationale. 

	Claim 16 is substantially similar to claim 1 and is rejected with the same rationale in view of H. Zhang teaching a system including a computer at para 0009, understood to require computer readable instructions. See also [0040] of K. Zhang.

	Regarding claim 17, the rejection of claims 2, 3, and 16 is incorporated herein. Claim 17 recites substantially similar subject matter to claims 2 and 3 and is rejected with the same rationale.

	Regarding claim 20, the rejection of claims 9 and 16 is incorporated herein. Claim 20 recites substantially similar subject matter to claim 9 and is rejected with the same rationale.

	Claims 4, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of H. Zhang, Arima, and K. Zhang in view of “Preston” (US 2016/0191163 A1).

	Regarding claim 4, the rejection of claim 1 is incorporated herein. The combination of H. Zhang, Arima and K. Zhang does not appear to explicitly teach, but Preston teaches
	further comprising applying the learning algorithm to the temporal causal dependency model to compute a risk score of the first control variable, the risk score being based on differences between the calculated deviations and the threshold deviation. (Preston discloses a 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify H. Zhang/Arima/K. Zhang’s method of predicting leaks to include Preston’s teaching of using scoring algorithms for assigning a score to a detector value because, as Preston explains, by gathering and analyzing incoming data over time, the system/method will be able to predict future events based on known changes that usually occur before certain events, which is useful for predicting, for example, where the next leak may occur.

	Regarding claim 12, the rejection of claims 4, 8, and 10 is incorporated herein. Claim 12 is substantially similar to claims 4 and 8 and is rejected with the same rationale.
	
	Regarding claim 18, the rejection of claim 4, 8, and 16 is incorporated herein. Claim 18 is substantially similar to claims 4 and 8 and is rejected with the same rationale. 

	Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of H. Zhang, Arima, and K. Zhang in view of “Abhulimen” (US 2005/0246112 A1).

	Regarding claim 6, the rejection of claim 1 is incorporated herein. The combination of H. Zhang, Arima and K. Zhang does not appear to explicitly teach, but Abhulimen teaches
	wherein the temporal sensor measurements of the plurality of control variables are accessed from a data repository of a SCADA system monitoring the fluid-delivery pipeline network.  Abhulimen teaches a leak detection system and method based on a new model for detecting and tracking leaks in pipeline flow system.  A Leak detection architecture incorporates a model that interface with controllers, Supervisory Control and Data Acquisition System (SCADA) and sensor devices to provide a system for detecting and locating leaks in single or complex gas and liquid pipeline system (par. 0061).  
	The combination of H. Zhang, Arima, and  K. Zhang and Abhulimen are analogous art because the combination of H. Zhang, Arima and K. Zhang is directed to leak/anomaly detection and Abhulimen is directed to leak detection.
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of H. Zhang, Arima and K. Zhang to use a SCADA system as taught by Abhulimen because this allows for a system which is able to detect and locate leaks in single or complex gas and liquid pipeline systems as described by Abhulimen at para 0061.
 
	Regarding claim 13, the rejection of claims 6 and 10 is incorporated herein. Claim 13 is substantially similar to claim 6 and is rejected with the same rationale.

	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of H. Zhang, Arima, and K. Zhang in view of “Xiang” (US 2017/0090068 A1).

	Regarding claim 7, the rejection of claim 1 is incorporated herein. The combination of H. Zhang, Arima, and K. Zhang teaches the temporal sensor measurements and control variables as described above; however, the combination of H. Zhang, Arima and K. Zhang does not appear to explicitly teach processing this data by removing outliers, removing short spikes and smoothing:
	further comprising processing the temporal sensor measurements of the plurality of control variables by removing outliers, removing short spikes and smoothing.  

	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify H. Zhang/Arima/K. Zhang method of predicting leaks to include Xiang’s teaching of using and smoothing techniques and filters to remove pikes and outliers because the system provides information that shows clear distinctions between positive and negative data inputs, and potential events may be identified.

	Regarding claim 14, the rejection of claims 7 and 10 is incorporated herein. Claim 14 is substantially similar to claim 7 and is rejected with the same rationale.

	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of H. Zhang, Arima, K. Zhang and Abhulimen in view of “Xiang” (US 2017/0090068 A1).

Regarding claim 19, the rejection of claims 6, 7 and 16 is incorporated herein. Claim 19 recites substantially similar subject matter to claims 6 and 7 and is rejected with the same rationale. The motivation for combining Xiang with  H. Zhang, Arima and K. Zhang applies equally well to combining Xiang with H. Zhang, Arima, K. Zhang and Abhulimen.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432.  The examiner can normally be reached on Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/M.A.V./Examiner, Art Unit 2121                                                                                                                                                                                                        




/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121